DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0009374 A1 to Akaishi et al. (hereinafter “Akaishi”) in view of WO 2015/140230 Al to Element Six Limited (hereinafter “Element Six”) (copy provided in prior Official action).

Referring to Applicant’s independent claim 1, Akaishi teaches a method for producing a polycrystalline diamond body (See Abstract of Akaishi), the method comprising: a step of sintering carbon powder (pars. [0023], [0033]; the synthetic diamond of Akaishi is equivalent to Applicant’s claim term “carbon powder”) under conditions of 7.7 GPa or more (pars. [0023], [0033] of Akaishi) and a temperature of 2100°C or more (pars. [0023], [0033] of Akaishi) to obtain a polycrystalline diamond body (pars. [0023], [0033] of Akaishi). The pressure range MPEP 2144.05 [R-10.2019] (I) The temperature range taught by Akaishi renders obvious Applicant’s claim range. The temperature range taught by Akaishi overlaps Applicant’s claimed range of “higher than or equal to 1200°C and lower than or equal to 2300°C”. MPEP 2144.05 [R-10.2019] (I) 
Although Akaishi teaches heat treating the resultant polycrystalline diamond body (par. [0039] of Akaishi), Akaishi does not teach explicitly the step of “heat-treating a powder of high-pressure-phase carbon at higher than or equal to 1300°C to obtain a heat-treated carbon powder which is a powder of ordinary-pressure-phase carbon after heat treatment” according to Applicant’s claim language.
However, Element Six teaches a polycrystalline super hard construction and a method of forming such a construction (See Abstract of Element Six).  In carrying out the method, Element Six teaches a method comprises a first step of heat-treating a powder of high-pressure-phase carbon between around 1,100°C and 2,000°C to obtain a heat-treated carbon powder (page 8, ll. 19-21; the diamond particles of Element Six are equivalent to Applicant’s claim term “a powder of high-pressure-phase carbon”) and a second step of sintering the heat-treated carbon powder under conditions of at least about 5.5 GPa and at least about 1,300°C to obtain a polycrystalline diamond body (page 8, ll. 25-29 of Element Six).  In particular, Element Six teaches the high-pressure-phase carbon, i.e., the diamond particles, and resultant heat-treated carbon powder, i.e., the heat treated diamond particles, exhibit and possess exemplary average grain sizes of less than 25 microns (page 13, ll. 14-15 of Element Six), between around 8 microns to 20 microns (page 13, ll. 15-16 of Element Six), and even blends separated in size by an order of magnitude whose MPEP 2144.05 [R-10.2019] (I) The average particle size range of the diamond particles, both pre- and post-heat treated, taught by Akaishi as modified by Element Six render obvious Applicant’s claimed range. The average particle size range of the diamond particles, both pre- and post-heat treated, taught by Akaishi as modified by MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Akaishi as modified by Element Six teaches the high-pressure-phase carbon is diamond (pars. [0023], [0033] of Akaishi; page 8, ll. 19-21 of Element Six).

Referring to Applicant’s independent claim 4, Akaishi teaches a method for producing a polycrystalline diamond body (See Abstract of Akaishi), the method comprising: a step of sintering carbon powder (pars. [0023], [0033]; the synthetic diamond of Akaishi is equivalent to Applicant’s claim term “carbon powder”) under conditions of 7.7 GPa or more (pars. [0023], [0033] of Akaishi) and a temperature of 2100°C or more (pars. [0023], [0033] of Akaishi) to obtain a polycrystalline diamond body (pars. [0023], [0033] of Akaishi). The pressure range taught by Akaishi renders obvious Applicant’s claim range.  The pressure range taught by Akaishi encompasses entirely Applicant’s claimed range of “greater than or equal to 12 GPa and less than or equal to 25 GPa”. MPEP 2144.05 [R-10.2019] (I) The temperature range taught by Akaishi renders obvious Applicant’s claim range. The temperature range taught by Akaishi overlaps Applicant’s claimed range of “higher than or equal to 1200°C and lower than or equal to 2300°C”. MPEP 2144.05 [R-10.2019] (I) 
	Although Akaishi teaches heat treating the resultant polycrystalline diamond body (par. [0039] of Akaishi), Akaishi does not teach explicitly the step of “heat-treating a powder of high-pressure-phase carbon at higher than or equal to 1300°C to obtain a heat-treated carbon powder 
However, Element Six teaches a polycrystalline super hard construction and a method of forming such a construction (See Abstract of Element Six).  In carrying out the method, Element Six teaches a method comprises a first step of heat-treating a powder of high-pressure-phase carbon between around 1,100°C and 2,000°C to obtain a heat-treated carbon powder (page 8, ll. 19-21; the diamond particles of Element Six are equivalent to Applicant’s claim term “a powder of high-pressure-phase carbon”) and a second step of sintering the heat-treated carbon powder under conditions of at least about 5.5 GPa and at least about 1,300°C to obtain a polycrystalline diamond body (page 8, ll. 25-29 of Element Six).  In particular, Element Six teaches the high-pressure-phase carbon, i.e., the diamond particles, and resultant heat-treated carbon powder, i.e., the heat treated diamond particles, exhibit and possess exemplary average grain sizes of less than 25 microns (page 13, ll. 14-15 of Element Six), between around 8 microns to 20 microns (page 13, ll. 15-16 of Element Six), and even blends separated in size by an order of magnitude whose average particle size is 20 microns, 2 microns, 200 nm and 20 nm (page 13, ll. 9-13 of Element Six).  There is a reasonable expectation the method of Akaishi can be modified to adopt the heat-treatment step taught by Element Six and fabricate the intended polycrystalline diamond body of Akaishi (pars. [0023], [0033] of Akaishi).  Element Six teaches it is believed that through a higher temperature treatment of the starting diamond powder mixes, a greater volume of chemisorbed oxygen species on the diamond particles may be removed (page 17, ll. 30-32 of Element Six).  Element Six teaches further this may facilitate densification by allowing for cleaner binder infiltration and improved wettability during the synthesis cycle as well as increased graphitization and reduced intrinsic impurity contents (page 17, l. 33 – page 18, l. 2 of MPEP 2144.05 [R-10.2019] (I) The average particle size range of the diamond particles, both pre- and post-heat treated, taught by Akaishi as modified by Element Six render obvious Applicant’s claimed range. The average particle size range of the diamond particles, both pre- and post-heat treated, taught by Akaishi as modified by Element Six overlaps Applicant’s claimed ranges of “more than or equal to 50 nm and less than or equal to 10000 nm” and “more than or equal to 50 nm and less than or equal to 10000 nm”. MPEP 2144.05 [R-10.2019] (I)

Allowable Subject Matter
Claims 5 and 7-9 have been found allowable over the cited prior art of record.
The prior art does not disclose nor render obvious all the cumulative limitations of Applicant’s independent claim 5 with particular attention to the following limitations: “the diamond has an average particle size of less than or equal to 15 nm”, “a content of diamond in 
United States Pre-Grant Patent Application Publication No. 2014/0170055 Al to Ikeda et al. (hereinafter “Ikeda”) teaches a polycrystalline diamond body (See Abstract) comprising diamond, wherein the polycrystalline diamond crystal grain size has a maximum length of 10 nm to 100 nm (pars. [0064], [0206], [0401]; Example 108), a content of diamond in the polycrystalline diamond body is approximately 99.99% by mass (par. [0040]), and a content of impurities in the polycrystalline diamond body is approximately not higher than 2x1018/cm3 for hydrogen (par. [0041]), approximately not higher than 4x1016/cm3 for nitrogen (par. [0041]), approximately not higher than 2x1017/cm3 for oxygen (par. [0041]), and a Knoop hardness of 140 GPa (par. [0401]; Example 108).  However, Ikeda does not teach an average or mean crystal grain size for any one of the exemplary polycrystalline diamond bodies taught therein.  For this reason, there is no obvious reason to modify the teachings of Ikeda and teach “the diamond has an average particle size of less than or equal to 15 nm” according to Applicant’s independent claim 5.
United States Pre-Grant Patent Application Publication No. 2015/0274533 A1 to Arimoto et al. (hereinafter “Arimoto”) (cited in PTO-892 form dated January 7, 2020) teaches a first exemplary polycrystalline diamond body (See Abstract; par. [0037]) having a crystalline structure in which crystal grains have a mean particle diameter of approximately less than or equal to 0.100 nm (par. [0037]). Arimoto teaches a second exemplary polycrystalline diamond 

Response to Arguments
Applicant’s claim amendments, see Amendment in Response to Final Office Action under 37 C.F.R. § 1.114, filed July 21, 2021, with respect to the rejection of claims 1-4 under 35 USC 112(b) and rejection of claims 5-9 under 35 USC 103 have distinguished the claimed invention over the cited prior art of record.  The aforementioned claim rejections have been withdrawn. 
With respect to the rejection of claims 1-4 under 35 USC 103, Applicant's claim amendments and remarks filed July 21, 2021 have been fully considered but they are not persuasive.
Applicant asserts Akaishi teaches sintering diamond grains at a temperature of 2100°C or more, while Element Six teaches heat treating diamond grains at a temperature of between around 1100 to around 2000°C in a vacuum-controlled environment.  Applicant asserts Akaishi teaches away from the Element Six’s teachings such that one of ordinary skill in the art would not be motivated to modify the teachings of Akaishi and adopt the heat-treatment step taught by Element Six.  Next, Applicant asserts Akaishi and Element Six fail to teach or suggest the newly amended claim limitations of independent claim 1.  Applicant then discusses at length the former claim language Applicant has since deleted from independent claim 1 upon filing the Amendment in Response to Final Office Action under 37 C.F.R. § 1.114, filed July 21, 2021 with respect to the newly amended claim limitation.  Applicant thus concludes Akaishi and Element Six fail to teach or suggest the newly amended claim limitations of independent claim 1.  Next, Applicant asserts the claimed inventive method of independent claim 1 is allowable based on the demonstration of unexpected results disclosed in the specification as originally filed.  Applicant then discusses at length the experimental results disclosed in Table 2 of the specification as originally filed.  Applicant asserts given these unexpected results independent claim 1 would not have been obvious based on Akaishi and Element Six.
Examiner disagrees.  Applicant’s comparison between the sintering temperature range of Akaishi and the heat-treatment temperature range of Element Six is a clear apples to oranges comparison.  There is no reasonable basis to conclude such a comparison constitutes a “teaching away” as Applicant asserts.  Next, Applicant’s attempt to somehow equate the former, deleted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731